Per Curiam.
Respondent was admitted to practice by this Court in 1993. He was previously admitted in New Jersey in 1986, where he maintained an office for the practice of law.
By order dated April 28, 2008, the Supreme Court of New Jersey disbarred respondent on consent. Respondent admitted to converting over $2.1 million from 15 clients over an eight-year period. On May 29, 2008 respondent was sentenced in New Jersey Superior Court to five years of probation and ordered to pay restitution totaling over $2.1 million upon his plea of guilty to the crime of theft by failure to make required disposition in the third degree in violation of New Jersey Statutes Annotated § 2C:20-9.
Petitioner now moves for, among other things, an order reciprocally disbarring respondent (see 22 NYCRR 806.19). Respondent has submitted a letter admitting to the factual allegations contained in the motion and indicating his consent to reciprocal discipline.
We grant petitioner’s motion to reciprocally discipline respon*1097dent pursuant to 22 NYCRR 806.19. We further conclude that respondent should be reciprocally disbarred, effective immediately, given the nature and extent of his underlying misconduct.
Spain, J.E, Lahtinen, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion for reciprocal discipline pursuant to 22 NYCRR 806.19 is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).